

116 HCON 122 IH: Recognizing the significance of equal pay and the disparity in wages paid to Latina women in comparison to men.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 122IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Mucarsel-Powell (for herself, Mr. Castro of Texas, Mrs. Napolitano, Mr. Espaillat, Mr. Grijalva, Ms. Garcia of Texas, Ms. Escobar, Ms. Roybal-Allard, Mr. Gonzalez of Texas, Ms. Sánchez, Mr. Gallego, Ms. Velázquez, Mr. Serrano, Mr. Vargas, Mr. Correa, and Mrs. Trahan) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONRecognizing the significance of equal pay and the disparity in wages paid to Latina women in comparison to men.Whereas October 29, 2020, is Latina Equal Pay Day, which marks the day that symbolizes how long into 2020 Latina women, on average, must work to make what White, non-Hispanic men were paid in 2019;Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in wages on the basis of sex for equal work;Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;Whereas despite the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note) more than 5 decades ago, which establishes that employers shall not discriminate in wages on the basis of sex but shall provide equal pay for equal work, Census Bureau data show that Latina women working full-time, year-round, are typically paid 55 cents for every dollar paid to White, non-Hispanic men;Whereas if the current trends continue, on average, Latina women will have to wait 200 years to achieve equal pay;Whereas the median annual pay for a Latina woman in the United States working full-time, year-round, is $36,110, which means that, on average, Latina women lose over $1.1 million dollars in potential earnings over their lifetime to the wage gap;Whereas certain groups of Latinas experience even wider pay gaps, with noncitizen, immigrant Latinas being paid just 41 cents for every dollar paid to White, non-Hispanic male workers;Whereas lost wages mean Latina women have less money to support themselves and their families, save and invest for the future, and spend on goods and services;Whereas the underpayment of Latina workers cause businesses and the economy to suffer;Whereas Latina women’s median earnings are less than men’s at every level of academic achievement, with Latina women with less than a high school diploma earning 42 percent less than White, non-Hispanic men, and Latina women with an advanced degree earning 39 percent less than White, non-Hispanic men with the same level of education;Whereas in the United States, more than 47 percent of Latina mothers are primary, sole, or cobreadwinners for their families, but Latina mothers working full-time, year-round, are typically paid only 46 percent as much as White fathers;Whereas the lack of access to affordable, quality child care, paid family and medical leave, paid sick leave, and other family friendly workplace policies force many Latina women to choose between their paycheck or job and getting quality care for themselves or their family members, and contributes to the wage gap;Whereas if the wage gap were eliminated, on average, a Latina woman working full-time, year-round, would have enough money for approximately 3 years of child care, more than 3 additional years of tuition and fees for a 4-year public university, or the full cost of tuition and fees for a 2-year community college, nearly 4 years of food for her family, more than 18 additional months of mortgage and utilities payments, or 2 years of rent payments; among other basic living expenses;Whereas workplace harassment forces many women to leave their occupation or industry, as targets of harassment were 6.5 times as likely as nontargets to change jobs, or pass up opportunities for advancement, and this contributes to the gender wage gap;Whereas two-thirds of workers paid the minimum wage or less are women, and there is a disproportionate concentration of women of color in low-wage and tipped jobs;Whereas 40 percent of private sector employees say that discussion of wage and salary information is discouraged and another 25 percent report that it is formally prohibited, which can hide pay discrimination and prevent remedies;Whereas the pay disparity Latina women face is part of a wider set of disparities Latina women face in homeownership, unemployment, poverty, access to child care, and the ability to accumulate wealth;Whereas true pay equity requires a multifaceted strategy that addresses the gender and racial injustices that Latina women face daily; andWhereas many national organizations have designated October 29, 2020, as Latina Equal Pay Day to represent the additional time that Latina women must work into the next calendar year to receive the earnings of their White, non-Hispanic counterparts in the prior census year: Now, therefore, be itThat Congress—(1)recognizes the disparity in wages paid to Latina women in comparison to White, non-Hispanic men and its impact on women, families, the economy, and our entire country; and(2)reaffirms its support for ensuring equal pay and closing the gender wage gap.